United States Court of Appeals
                      For the First Circuit


No. 00-2014

                  UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                  MANUEL GONZÁLEZ-GONZÁLEZ,

                      Defendant, Appellant.




                           ERRATA SHEET

    The opinion of this court, issued on July 19, 2001, should be

amended as follows:

    On slip opinion page 4, line 24, "Moran" should be deleted and

replaced with "Mora".

    On slip opinion page 7, line 5, "Joselyn" should be deleted and

replaced with "Josleyn".